        Case 1:20-cv-10832-AT-SN Document 272 Filed 08/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES & EXCHANGE COMMISSION,

                     Plaintiff,

         v.                                         No. 20-cv-10832 (AT)
 RIPPLE LABS INC.,
 BRADLEY GARLINGHOUSE,
 and CHRISTIAN A. LARSEN,

                     Defendants.


          NOTICE OF MOTION TO OBTAIN INTERNATIONAL DISCOVERY

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law and all

prior proceedings in this case, Defendant Bradley Garlinghouse will move this Court to issue

under its seal and signature the attached Letter of Request (Exhibit 2 to the enclosed

Memorandum of Law) on behalf of Mr. Garlinghouse to obtain documents from the following

foreign third parties:

                                   Binance Holdings Limited
                         Govnrs Square Ste 5-204 23 Lime Tree Bay Ave.,
                                         P.O. Box 2547
                            George Town, Grand Cayman, KY1-1104

        For the reasons set forth in the attached supporting Memorandum of Law, Mr.

Garlinghouse respectfully requests that the Court issue the attached Letter of Request for

International Assistance pursuant to 28 U.S.C. § 1781(b)(2) compelling the above-listed entity to

produce documents so that the Mr. Garlinghouse can receive evidence before the close of fact

discovery.

        We understand that the Plaintiff the Securities and Exchange Commission does not object

to this motion.
       Case 1:20-cv-10832-AT-SN Document 272 Filed 08/02/21 Page 2 of 2




Dated: August 2, 2021

                              Respectfully submitted,

                              CLEARY GOTTLIEB STEEN & HAMILTON LLP

                              /s/ Matthew C. Solomon

                              Matthew C. Solomon
                              Nowell D. Bamberger
                              Nicole Tatz
                              2112 Pennsylvania Avenue, N.W.
                              Washington, DC 20037
                              202-974-1500

                              Alexander Janghorbani
                              Samuel Levander
                              Lucas Hakkenberg
                              One Liberty Plaza
                              New York, NY 10006 212-225-2000

                              Attorneys for Bradley Garlinghouse




                                        2
